DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 3, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the phrase “the bar ends are […] joined to the disk stack of a short-circuiting ring” renders the claim indefinite. Each bar has two ends. Therefore, it is unclear to which of the bar ends this language refers, since it is impossible for all of the bar ends to be joined to the same ring.
Regarding claim 6, referring to application Figs. 3 and 4, some insulation is also present on the side surfaces of the bar, not strictly on the radially-innermost and radially-outermost surfaces. The language of claim 6 is therefore indefinite, because it is unclear how close to the midpoint between the radially-innermost and radially-outermost surfaces the insulation can extent, and not be outside of the “radially outer and/or the radially inner surface area portions”. Since the scope of the claim is unclear, claim 6 will be interpreted as meaning insulation extending from the outermost/innermost surface to the midpoint of the side surfaces as being within the claimed radially outer/inner surface area portions.
Claim 9 recites “runs through the surface area center of gravity”. There is insufficient antecedent basis for the surface area in the claim. It is also unclear from the claim language what the term ‘surface area center of gravity’ is referring to and the specification fails to provide further explanation.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (US 20150155766).
Claim 1. Squirrel cage rotor (Fig. 2) for an asynchronous machine, comprising a shaft (22), a rotor laminated core (24) with rotor bars (26) which are arranged in the interior, and short-circuiting rings (30) with clearances (apertures 28) through which the bar ends of the rotor bars extend out of the rotor laminated core (para. [0029]), characterized 
- in that the rotor bars, on their surface, at least partially have an electrical insulation layer (para. [0029]), and 
- in that the electrical insulation layer is cohesively connected only to the surface of the rotor bars (para. [0013], insulating material deposited between the rotor bars and core).  

Claim 4.  Squirrel cage rotor according to Claim l, characterized in that the thickness of the insulation layer on the surface of a rotor bar is between 0.05 and 0.25 mm (the ceramic coating is 125 micrometer, which is 0.125 mm, para. [0029]).  {00429743.docx}Preliminary Amendment - Page 3  

Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krompasky (EP 2852034).
Claim 1. Squirrel cage rotor (2, Fig. 1) for an asynchronous machine, comprising a shaft (para. [0002]), a rotor laminated core (4) with rotor bars (8) which are arranged in the interior, and short-circuiting rings (16 and 18) with clearances (para. [0024]) through which the bar ends (12 and 14) of the rotor bars extend out of the rotor laminated core, characterized 
- in that the rotor bars, on their surface, at least partially have an electrical insulation layer (10), and 
- in that the electrical insulation layer is cohesively connected only to the surface of the rotor bars (conductor bars 8 covered with an insulating material, para .[0022]).  

Claim 5. Squirrel cage rotor according to Claim 1, characterized in that the surface portions of the bar ends, which extend out of the rotor laminated core, of the rotor bars do not have an electrical insulation layer (12 and 14 does not have insulation 10,Fig. 1).

Claim 6.1 Squirrel cage rotor according to Claim 1, characterized in that only the radially outer and/or the radially inner surface area portions of a rotor bar have an electrical insulation layer.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Thumm (US 20140285058), in view of Cooper.
Thumm discloses (limitations not disclosed by Thumm are crossed out, below):
Claim 1. Squirrel cage rotor (Fig. 1) for an asynchronous machine, comprising a shaft (2), a rotor laminated core (3) with rotor bars (4) which are arranged in the interior, and short-circuiting rings (5) with clearances (51) through which the bar ends of the rotor bars extend out of the rotor laminated core (para. [0036]), characterized 
- 

Claim 2. Squirrel cage rotor (Fig. 1) according to Claim 1, characterized in that at least one part of a short-circuiting ring (5) consists of a disk stack (6) which is constructed in a layered manner from disks with clearances (disk stack 7, para. [0036]).  
Claim 3. Squirrel cage rotor according to Claim 2, characterized in that the bar ends are electrically conductively joined to the disk stack of a short-circuiting ring (Fig. 2, para. [0038-0039]).
Claim 4.  Squirrel cage rotor according to Claim 1, characterized in that 

Regarding claims 1-4, Thumm teaches a rotor with laminated core stack with electrically conducting rotor bars and short-circuiting rings consists of a disk stack onto which the rotor bars are electrically and mechanically connected. Thumm does not teach a conducting bar coated with insulating layer. However, Cooper teaches a squirrel cage rotor with electrically conducting rotor bars coated with an insulating layer of thickness 125 micrometer, which is 0.125 mm (para. [0029]). The insulation prevents parasitic current flow between the rotor bars and the core (see abstract). Therefore, in view of the teachings of Cooper, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus of Thumm to include insulation of the type disclosed by Cooper, on the conducting bars that are electrically joined to the disc stack of a short circuit ring, to prevent the parasitic current flow between the rotor bars and the core.  

Claims 1, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Buttner (US 20130187512), in view of Cooper. 
Buttner discloses (limitations not disclosed by Buttner are crossed out, below):
Claim 1. Squirrel cage rotor (Fig. 2) for an asynchronous machine, comprising a shaft (11), a rotor laminated core (1) with rotor bars (4) which are arranged in the interior, and short-circuiting rings (5) with clearances through which the bar ends of the rotor bars extend out of the rotor laminated core (para. [0031]), characterized 
- 

Claim 4.  Squirrel cage rotor according to Claim 1, characterized in that 
Claim 9. Squirrel cage rotor according to Claim 1, characterized in that the rotor bars exhibit torsion about a longitudinal axis (para. [0060]) which runs through the surface area center of gravity. See rejection under 35 U.S.C. 112(b).
Buttner teaches a squirrel cage rotor with laminated core having slots into which short-circuit rotor bars inserted and short-circuiting rings onto which the rotor bars are electrically and mechanically connected. Buttner does not teach a conducting bar coated with insulating layer. However, Cooper teaches a squirrel cage rotor with electrically conducting rotor bars coated with an insulating layer of thickness 125 micrometer, which is 0.125 mm (para. [0029]), and the rotor bars are electrically and mechanically connected to the end rings. The insulation prevents parasitic current flow between the rotor bars and the core (see abstract). Therefore, in view of the teachings of Cooper, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Buttner to include insulation of the type disclosed by Cooper on the conducting bars to prevent the parasitic current flow between the bars and the core.  

Claims 1, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (DE 10247484), in view of McCarty (US 4447947). 
Andreas discloses (limitations not disclosed by Andreas are crossed out, below):
Claim 1. Squirrel cage rotor (5, Fig. 1) for an asynchronous machine, comprising a shaft, a rotor laminated core (3) with rotor bars (2) which are arranged in the interior, and short-circuiting rings with clearances (6) through which the bar ends of the rotor bars extend out of the rotor 
- 

Claim 4.  Squirrel cage rotor according to Claim 1, characterized in that 
Claim 7. Squirrel cage rotor (para. [0004]) according to Claim 1, characterized in that the electrical insulation layer (4, Fig. 2) consists of 
Claim 8. Squirrel cage rotor according to Claim 1, characterized in that the electrical insulation layer consists of 

	Andreas teaches a squirrel cage rotor insulated with Kapton film (i.e. polyimide) wrapped around a conducting bar. Although Andreas mentions the Kapton film is wrapped, Andreas does not state whether or not the film is an adhesive tape insulator. However, it is known to apply polyimide insulation to conductor bars in the form of polyimide adhesive tape.  McCarty for example, teaches an electric machine with conductor bars wrapped with Kapton adhesive tape of 2.5 mil (0.0635 mm) thickness (16, Fig. 2B and col. 3, ln. 15-25), which is a polyimide film. In view of the teachings of McCarty, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Andreas by applying the polyimide film in the form of a polyimide adhesive tape .

Claims 1, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Andreas and McCarty, further in view of Cooper. 
Andreas in view of McCarty renders obvious the claimed invention. However, to the extent Applicant disagrees that the teachings of Andreas include a shaft as claimed, such a structure is known in the art (see Cooper, Fig. 2). Therefore, in view of the teachings of Cooper, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the rotor of Andreas with as shaft, as is conventional in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571) 270-1087.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        

/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See rejection under 35 U.S.C. 112(b).